Order affirmed, with ten dollars costs and disbursements. The affidavits presented a question of fact whether defendant had violated the preliminary injunction. The affidavit of defendant’s father, who had general charge of the premises, concedes that “ since the granting of the order the defendant has taken no affirmative action regarding the plaintiff’s premises.” Defendant did not appeal from the order granting the injunction or obtain any stay on appeal, but applied for a stay of his punishment for contempt of court and in the meantime continued his violation by permitting his sewage to flow on plaintiff’s land. In the meantime, as conceded upon the argument, the action has been tried on the merits and judgment for a permanent injunction decreed in plaintiff’s favor. It was defendant’s duty to promptly and in good faith comply with the preliminary injunction, and we see no reason for interfering with the order appealed from. Blackmar, P. J., Kelly, Jaycox, Manning and Kelby. JJ., concur.